Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims 1 and 3-14 are rejected under 35 USC §103.
The Claims 1 and 3-14 are rejected under 35 USC §112.
Claim 2 is Canceled claim.

Arguments

Applicant’s arguments, filed (06/09/2022), with respect to pending claims 1 and 3-14  have been fully considered and they are persuasive, with respect to 101 Rejection, based on the new claims amendments.

Applicant’s arguments with respect to the rejection of claims 1 and 3-14 under 35 U.S.C. 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of prior art and Nouvel el.at., (US Pub.2013/0048263) hereinafter Nouvel. See below rejection for full detail.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 1, 13 and 14 the limitation of “generates a mathematical model for obtaining an approximated value of the comfort index, by learning using the values sampled from within the range determined for each of the one or more parameters, constants defined for parameters whose ranges are not determined, and the comfort index which is obtained on a basis of the sampled values and the constants” is unclear. Is the comfort index generated in addition to the mathematical model? Is the mathematical model generated using the comfort index? Does the learning use the comfort index? The placement of the commas and the conjunction “and” make this limitation difficult to interpret. Therefore claims 1, 13, and 14 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Motodani et al., (US Pub. 2016/0054018) hereinafter Motodani and further in view of Nouvel et al.,  (US Pub.2013/0048263) hereinafter Nouvel.

 Regarding Claim 1, Motodani disclose:
 a setting value calculation system that calculates setting values for one or more air conditioners installed in a building (Fig.1, 2, S30 set calculation condition, para [0022], where air-conditioning system control apparatus 3 controls the air-conditioning apparatus 2 installed in a target building based), the setting value calculation system comprising:
a comfort-index parameter range determination unit that determines, for one or more parameters of a plurality of parameters to be used for calculation of a comfort index, a range of possible values of each of the one or more parameters (para [0174], where Equation 37, G=a1xG1+a2xF2... a6xG6, for example, that combines a deviation in indoor temperature from a set temperature (a difference value between the set temperature and the indoor temperature), a deviation in indoor humidity from a set humidity (a difference value between the set humidity and the indoor humidity), a rate of change over time in indoor temperature, and a rate of change over time in indoor humidity and further para [0178], and [0180], where a preset range of values for the temperature, rate of change of temperature, humidity, and rate of change of humidity is determined);
a setting value calculation unit that calculates (Fig.1, #10, parameter setting units), setting values of one or more setting items for the one or more air conditioners, with the approximated value of the comfort index obtained on a basis of the mathematical model (para [0125], control values of the air conditioners are determined via optimizing an objective function, with G being the objective function in Embodiment 3, see para [0174], where an evaluation index like an evaluation index G shown in Equation (37), for example, that combines a deviation in indoor temperature from a set temperature, a deviation in indoor humidity from a set humidity... determined by setting a.sub.1, a.sub.5, and a.sub.6 and G.sub.1, G.sub.5, and G.sub.6 of Equation (37) as the evaluation index. [Math. 25] G=al xG1+02 xG2+03 xG3+a04xG4a5xG.5+a.6xGe); and
an air conditioner control unit that sets the setting values in the air conditioners (Fig. 1, # 12, where humidity characteristic parameter setting unit).

Motodani does not disclose: a comfort index model generation unit that generates a mathematical model for obtaining an approximated value of the comfort index, by learning using the values sampled from within the range determined for each of the one or more parameters, constants defined for parameters whose ranges are not determined, and the comfort index which is obtained on a basis of the sampled values and the constants;

Nouvel disclose a comfort index model generation unit that generates a mathematical model for obtaining an approximated value of the comfort index, by learning using the values sampled from within the range determined for each of the one or more parameters (para [0003], where Fanger thermal sensation model and calculates a theoretical occupant comfort index known as the Predicted Mean Vote (PMV) based on four environmental parameters, the temperature of the internal air (Ta), the air speed (Va), the mean radiant temperature (Ti) and the relative humidity (RH), and the two parameters specific to an occupant referred to above, the metabolic rate (met) and the clothing (clo)/constants), constants defined for parameters whose ranges are not determined (para [0006], where based on simplified and coarse hypotheses in respect of the parameters specific to the occupants, for which a constant value is chosen, the same for all occupants of the same thermal area, possibly varying with the season: this application of the method, which ignores the specifics of each person in terms of morphology, usual clothing, metabolic cycle, does not take into account the differences between the thermal sensations of the different occupants), and the comfort index which is obtained on a basis of the sampled values and the constants (para [0003], where Fanger thermal sensation model and calculates a theoretical occupant comfort index known as the Predicted Mean Vote (PMV) based on four environmental parameters, the temperature of the internal air (Ta), the air speed (Va), the mean radiant temperature (Ti) and the relative humidity (RH)/sampled values, and the two parameters specific to an occupant referred to above, the metabolic rate (met) and the clothing (clo)/constants).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide comfort index which is obtained on a basis of the sampled values and the constants as taught by Nouvel into Motodani in order to maximize the thermal comfort sensation of the occupant in the HVAC system.

Regarding Claim 3, Motodani and Nouvel disclose the setting value calculation system according to claim 1.
Further, Motodani disclose wherein one of the plurality of parameters is temperature (Fig. 1, #10a, thermal characteristic parameter, para [0037], where operating frequency of each outdoor unit, an evaporating temperature, a condensing temperature, and a set temperature of the indoor unit. Further, the temperature of the suction air of the indoor unit may be used instead of the room temperature). 

Regarding Claim 4, Motodani and Nouvel disclose the setting value calculation system according to any one of claim 1. Further Motodani disclose wherein one of the plurality of parameters is relative humidity (Fig. 1, # 12, where humidity characteristic parameter setting unit). 

Regarding Claim 5, Motodani and Nouvel disclose the setting value calculation system according to claim 1.
Motodani does not disclose wherein one of the plurality of parameters is radiation temperature. 
Nouvel disclose wherein one of the plurality of parameters is radiation temperature (para [0040], where four parameters representing the interior ambience at the level of the occupant used in the Fanger model, the interior air temperature Ta, the mean radiant temperature Tr). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide radiation temperature, as taught by Nouvel into Motodani, in order to more accurately determine temperature in the room. 

Regarding Claim 6, Motodani and Nouvel disclose the setting value calculation system according to claim 1. 
Further Motodani disclose wherein one of the plurality of parameters is supply air volume (para [0105], where the indoor volume V represents the volume of the indoor space in which the air- conditioning apparatus 2). 

Regarding Claim 8, Motodani and Nouvel disclose the setting value calculation system according to claim 1, but  Motodani do not disclose:
wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit specified by a user. 
Nouvel disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit specified by a user (para [0034], where the so-called neutral thermal sensation, for which the thermal comfort index PMV takes a zero value, corresponds to the optimum comfort. A PMV in the range ]-0,5;+0,5[, corresponding to class B of thermal comfort as defined in ISO 7730, generates a maximum of 10% of persons dissatisfied by their thermal comfort. This comfort range, often recommended, is the target of the control algorithm. Any other comfort range, whether or not defined in the ISO 7730 standard, may likewise be envisaged). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determines a range of possible values, as taught by Nouvel into Motodani, in order to more efficiently control the temperature in the room. 

Regarding Claim 9, Motodani and Nouvel disclose the setting value calculation system according to claim 1, but  Motodani do not disclose:
wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit determined with a model capable of calculating the possible values of the part of the plurality of parameters.

 Nouvel disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of an upper limit and a lower limit determined with a model capable of calculating the possible values of the part of the plurality of parameters (para [0034], where the so- called neutral thermal sensation, for which the thermal comfort index PMV takes a zero value, corresponds to the optimum comfort. A PMV in the range ]-0,5;+0,5[, corresponding to class B of thermal comfort as defined in ISO 7730, generates a maximum of 10% of persons dissatisfied by their thermal comfort. This comfort range, often recommended, is the target of the control algorithm. Any other comfort range, whether or not defined in the ISO 7730 standard, may likewise be envisaged);(para [0054], where the influence on the PMV of the relative humidity being low for temperatures close to a comfortable temperature (cf. ISO 7730), provided that its value
remains within the recommended comfort range for the relative humidity [30%; 70%, its value may be chosen as constant, possibly at 50%, in temperature countries). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determines a range of possible values, as taught by Nouvel into Motodani in order to more efficiently control the temperature in the room. 

Regarding Claim 10, Motodani and Nouvel disclose the setting value calculation system according to claim 1, but Motodani do not disclose wherein the comfort index is an absolute value of predicted mean thermal sensation vote, or predicted percentage of thermally dissatisfied people. 

Nouvel disclose the comfort index is an absolute value of predicted percentage of thermally dissatisfied people (para [0033], where model defines seven levels of thermal sensation corresponding to a comfort index (PMV) and a predicted percentage dissatisfied (PPD) by their thermal comfort

    PNG
    media_image1.png
    187
    437
    media_image1.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide predicted percentage of thermally dissatisfied people, as taught by Nouvel into Motodani, in order to more efficiently (by saving energy amount and time period) control the room temperature.

Regarding Claim 12, Motodani and Nouvel disclose the setting value calculation system according to claim 1, further Motodani disclose wherein, with the comfort index as a constraint condition (para [0125] where control values are determined by solving an optimization problem in which the total power consumption of a plurality of air-conditioning apparatus 2 is set as an objective function, and the operating frequency [Math 19] (Objective Function) (23) , (Constraint Equation) (24)-(29)),
the setting value calculation unit solves an optimization problem for minimizing an air conditioning operation cost, to calculate the setting values (para [0002] and [0003], where configured to reduce the power of an air-conditioning apparatus. In addition to reduced energy consumption, the thermal perception of a person in a room, or so-called comfort level; control operation of an air-conditioning apparatus so that an indoor temperature and humidity are each within a comfortable range based on information on the indoor temperature and humidity...for determining a control target value based on a thermal environment evaluation index, such as a predicted mean vote (PMV, defined by ISO 7730 in 1987) (refer to Patent Literature 1)).

 Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 1.
 Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Motodani in view of Nouvel, as applied above and further in view of Kinugasa (US Pub.2015/0012143).

Regarding Claim 7, Motodani and Nouvel disclose the setting value calculation system according to claim 1, but does not disclose wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of a legal upper limit and a legal lower limit.

Kinugasa disclose the setting value calculation system according to claim 1, wherein the comfort-index parameter range determination unit determines a range of possible values of part of the plurality of parameters, on a basis of a legal upper limit (para [0060], where the concentration of carbon dioxide in the room is already close to
the legal upper limit of 1000 ppm, the time period during which ventilation can be stopped is shortened) and a legal lower limit (para [0058], where heat prioritizing control, the evaporation temperature setting of the refrigerant is adjusted;

The increase in the temperature of the room during the adjustment time period T1 minimized, i.e. the accumulation of environmental loads is minimized /low limit/, and high-output operation of the air conditioners 41, . . . can therefore be minimized in order to restore the comfort in the room after the adjustment time period T1 has ended. As a result, it is possible to minimize rapid increases in the consumed energy amount after the adjustment time period has ended).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine range of possible values based on legal upper limit and low limit, as taught by Kinugasa in combination of Motodani and Nouvel, in order to more efficiently (oy saving energy amount and time period) control the room temperature. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motodani in view of Nouvel, as applied above and further in view of Tamaru et.al., (US Pub.2016/0290667), hereinafter Tamaru.

Regarding Claim 11, Motodani and Nouvel disclose the setting value calculation system according to claim 1, but does not disclose wherein the setting value calculation unit optimizes the comfort index to calculate the setting values.
 Tamaru disclose: the setting value calculation unit optimizes the comfort index to calculate the setting values (para [0057], where calculate set values relevant to air-conditioning operations. Specifically, set values for controlling air-conditioning operations are calculated in advance by optimization calculation for ...controlling air-conditioning operations are the minimum within a set PMV range, and optimal operation functions are generated that pass through the set values). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide setting value calculation unit optimizes the comfort index, as taught by Tamaru in combination of  Motodani and Nouvel, in order to more precisely and efficiently control the room temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862